Citation Nr: 1708607	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  11-33 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for disability manifesting as poly-joint pain, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel





INTRODUCTION

The Veteran had active service from May 1990 to August 1990, May 2000 to January 2001, and January 2001 to November 2004, including service in Southwest Asia.  He had additional service in the Puerto Rico Army National Guard, including active duty for training (ACDUTRA) from February 1996 to June 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In that decision, the RO, inter alia, denied entitlement to service connection for joint pain (claimed as anthrax complication).  As the Veteran has referenced joint pain in multiple areas of his body, the Board has recharacterized the issue on appeal as reflected on the title page.

In November 2014, the Board remanded the appeal for additional evidentiary development.

In a November 2015 rating decision, the Appeals Management Center (AMC) granted service connection for peripheral vascular disease following the Board's remand for additional development for the issue of entitlement to service connection for loss of balance.  The AMC appears to have erred in granting peripheral vascular disease instead of peripheral vestibular disorder, which was diagnosed at the November 2015 VA Ear Conditions examination.  Accordingly, the Board refers this issue to the Agency of Original Jurisdiction (AOJ) for corrective action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The Veteran contends that he has pain in his joints, including his hips, shoulders, and knees, which he believes developed as a result of his service in Southwest Asia in the Persian Gulf War.  He has specifically contended that this condition is due to an anthrax vaccine injection he received in Iraq.  On review, service treatment records are negative for specific reports of chronic hip, shoulder, or knee pain.  Post-service VA and private medical records reflect general reports of joint pain and swelling with no definitive etiology noted.

In May 2011, the Veteran was afforded a VA Gulf War Guidelines examination during which he reported feeling joint and muscle pain upon returning from Iraq, as well as balance problems, headaches, and fatigue.  He stated that these symptoms appeared gradually in 2004 or 2005 and were increasing in severity.  A physical examination revealed pain and limited motion bilaterally in the shoulders and knees.  The examiner noted, without further explanation, that the Veteran had "a diagnosable chronic multisymptom illness with a partially explained etiology."

In its November 2014 remand, the Board noted that the Veteran's reported poly-joint pain was one of the signs or symptoms that may indicate a manifestation of an undiagnosed illness or chronic multisymptom illness pursuant to the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317(b).  The Board directed the RO to afford the Veteran another VA Gulf War examination to determine the nature and etiology of his poly-joint pain.

In November 2015, the Veteran participated in a VA Joints Examination.  After examining the Veteran, the examiner first determined that there was "no clinical or objective evidence" of a bilateral hip condition, as the medical records were silent for such a condition and there was no limitation of motion or pain on examination.  For that reason, the examiner concluded that "no opinion needs to be rendered."  The examiner then diagnosed the Veteran with bilateral shoulder tendinitis and bilateral mild degenerative changes of the knee.  The examiner opined that these conditions were not related "to a specific exposure event experienced by the Veteran in Southwest Asia," as the medical records were "silent" for the claimed conditions and both "began after active military service in 2015."  Also in November 2015, a separate Gulf War General Medical Examination was performed.  The examiner noted that the Veteran had no signs or symptoms of an undiagnosed illness or diagnosed medically unexplained chronic multisymptom illness, but provided no rationale for this opinion.

It is well established that when VA undertakes to provide an examination or medical opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Veteran's representative has argued that the VA examination reports of record are inadequate.  See December 2016 Informal Hearing Presentation.  The Board agrees that the November 2015 VA Joints Examination report and Gulf War General Medical Examination report are inadequate.  On review of the November 2015 VA Joints Examination, the examiner failed to consider the Veteran's lay reports of onset of joint pain shortly after returning from Iraq in the mid-2000s; incorrectly stated that the Veteran's conditions began in 2015; and erroneously concluded that the Veteran did not have a bilateral hip disability despite post-service evidence of hip pain and joint swelling and his lay reports indicating otherwise.  38 C.F.R. § 4.2; see also Dalton v. Peake, 21 Vet. App. 23 (2007).  Moreover, the Gulf War General Medical examiner failed to provide a substantive opinion on the question of whether the Veteran's poly-joint pain constituted an undiagnosed illness or medically unexplained chronic multisymptom illness.  See 38 C.F.R. § 3.317.  Thus, a remand is required in order to schedule the Veteran for a VA examination to address these concerns.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records for the period from October 2015 to the present.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any poly-joint pain, to include hip, shoulder, and knee disabilities.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  If necessary, a Gulf War examination should be performed.

After reviewing the entire claims file, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's poly-joint pain, to include bilateral hip, shoulder, and knee disabilities, was incurred in or aggravated during service. Specifically consider the Veteran's lay contention that he began to feel joint pain shortly after returning from Iraq, as noted in the May 2011 VA examination report.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's poly-joint pain constitutes an undiagnosed illness or medically unexplained chronic multisymptom illness pursuant to the provisions of 38 C.F.R. § 3.317.

3.  After completing all indicated development, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

